                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


UNITED STATES OF AMERICA                              *
                                                      *
VS.                                                   *       DOCKET NO. 2:18-cr-12-JAW
                                                      *
DEMONE COLEMAN                                        *
                                                      *

        UNOPPOSED MOTION TO EXTEND TIME FOR PRE-TRIAL MOTIONS
          AND CONTINUE FROM THE TRIAL LIST OF DECEMBER 3, 2018

        Now Comes the defendant, Demone Coleman, and moves this Honorable court to extend the

deadline for pre-trial motions by 60 days, and continue the case from the trial list of December 3,

2018. In support hereof the defendant states as follows:

        Coleman was arraigned on the Indictment on October 15, 2018, and a Procedural Order was

entered at that time setting October 29, 2018, as the deadline for pre-trial motions and placing the

case on the trial list for December 3, 2018. The parties have discussed discovery, and the

government has produced a thumb drive containing the materials they have agreed to produce. The

defendant and counsel will need additional time to review the discovery materials produced and

consult about which motions, if any, are appropriate in this case. The defendant is currently being

held at the Strafford County Jail in Dover, New Hampshire, so consultation will be made more

difficult by virtue of the distance.

        Additionally, an Indictment is pending against the defendant in the United States District

Court for the District of Massachusetts (Docket No. 1:18-cr-10106-PBS), and the parties have all

agreed to seek a Rule 20 transfer of that Indictment to the District of Maine. While such a process

anticipates the entry of pleas of guilty to both Indictments, time will still be need to complete the

process of transfer and schedule and complete the Rule 11 proceedings. The requested extension of
time will leave the parties with adequate time to complete this process.

       The defendant hereby waives his rights under the Speedy Trial Act for the periods of time

that will be excluded from computations under the statute by virtue of this motion. The government,

in the person of Assistant United States Attorney David Joyce, authorizes your undersigned to

represent that the government has no objection to the relief requested by this motion.

       Wherefor, defendant Coleman prays that his pre-trial motion deadline be re-set for December

28, 2018, and that this case be continued to the trial list of February 4, 2019.



Dated: October 24, 2018                                /s/J. Hilary Billings, Esq.
                                                       Attorney for Defendant
                                                       Assistant Federal Public Defender
                                                       Counsel for the Defendant
                                                       P.O. Box 595
                                                       Portland, Me 04112-0595
                                                       207-553-7070
                                                       FAX: 553-7017
                                                       J.Hilary.Billings@fd.org




                               UNITED STATE DISTRICT COURT
                                    DISTRICT OF MAINE

                                  CERTIFICATE OF SERVICE

       I, J. Hilary Billings, hereby certify that I have, this date, caused the within Motion to Extend
Time for Pre-Trial Motions, to be served upon Assistant United States Attorney David Joyce, Esq.,
by forwarding a copy of this Motion to him electronically via the court’s ECF system.

                                                        /s/ J. Hilary Billings
                                                       J. Hilary Billings, Esq.
                                                       Counsel for the Defendant
Dated: October 24, 2018
